Title: From George Washington to Samuel Gray, 3 May 1777
From: Washington, George
To: Gray, Samuel



Sir
Morris Town 3rd May 1777.

Being unacquainted with the places proper for establishing magazines of Flour in Ulster and where that from the River should be removed, you will receive directions from Generals McDougall and Clinton upon the Subject, to whom I have written. I am Sir, &ca

G. Washington


N.B. This Letter has respect to one written by Mr Trumbull to Mr Gray, leaving the place where the Stores should be deposited with the General.

